Citation Nr: 9935353	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed scars of 
the back.  

2.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the left 
knee, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 and January 1997 rating actions 
of the RO.  



FINDINGS OF FACT

The veteran's claim of service connection for scars of the 
back is plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for scars of the 
back has been presented.  38 U.S.C.A. § 5107(a) (West 1991).  

(The issue of an increased rating for the service-connected 
residuals of a shell fragment wound of the left knee is 
discussed in the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he suffers from scars on his back, 
specifically, his upper right shoulder and central lower 
back, due to shell fragment wound injuries sustained from a 
B40 rocket explosion in service.  The veteran testified at a 
hearing at the RO in June 1996, that these scars are 
approximately one quarter inch in size and contain small 
pieces of shrapnel which cause them to be discolored and 
protrude above the normal level of his skin.  

A careful review of the veteran's service medical records 
indicates that, in June 1969, the veteran sustained multiple 
fragment wounds to the left arm, right leg and both thighs 
and a superficial fragment wound to the left shoulder.  
Following his discharge from service, the veteran was granted 
service connection for residuals of a shell fragment wound to 
the left knee, right thigh, scars over the buttocks and 
scarring over the left shoulder in December 1970.  

In light of the veteran's testimony as to the presence of a 
current disability manifested by scars of the back and the 
award of service connection for other disability manifested 
by residuals of shell fragment wounds sustained in service, 
the Board finds that the veteran's claim of service 
connection for scars of the back, specifically in the region 
of the upper right shoulder and central lower back, is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of the scars on 
his back.  All pertinent treatment records also should be 
obtained for review.  


ORDER

As a well-grounded claim of service connection for scars of 
the back has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of the scars on his 
back.  In addition, all pertinent treatment records should be 
obtained for review.  

In addition, the veteran contends that the residuals of the 
shell fragment wound of his left knee are more disabling than 
as currently rated.  As a preliminary matter, the Board finds 
that the veteran's claim for increased compensation benefits 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran was most recently afforded a VA examination of 
his left knee in January 1997.  At that time, the veteran 
presented with complaints of aching and pain, including 
stiffness of the left knee joint, as well as numbness along 
the left foot and left ankle on the medial side.  The 
examination revealed a scar over the medial aspect of the 
left knee joint and also at the medial aspect of the left mid 
thigh.  No swelling, deformity or lateral instability was 
detected.  The examining physician noted that the presence of 
other impairments, including subluxation, non-union loss of 
motion and malunion, would be determined based on 
radiographic evidence; however, although x-rays studies were 
apparently ordered, this evidence has not been associated 
with the claims file.  The range of motion of the left knee 
joint was stated to be flexion to 120 degrees, extension 0 to 
170 degrees.  The final diagnoses included those of history 
of shrapnel wound to the left side of the left knee medial 
aspect; history of shrapnel wound to the medial aspect of the 
left thigh; and arthralgia of both the left and right knee 
joints.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998), and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, the most recent VA examination is inadequate for 
evaluation purposes as it does not include sufficient detail 
for rating the disabilities at issue.  Further examination 
should be conducted on remand.  38 C.F.R. § 4.2 (1998).

Furthermore, as stated in 38 C.F.R. § 4.21 (1998), 
coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one Diagnostic Code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another Diagnostic Code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has issued a precedential 
opinion that assignment of multiple evaluations for 
limitation of knee motion (Diagnostic Codes 5260 and 5261) 
and for subluxation or lateral instability (under Diagnostic 
Code 5257) does not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (1998).  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the scars on his back since service and 
the residuals of the shell fragment wound 
to his left knee since January 1997.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current 
extent and likely etiology of the claimed 
scars on his back.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed clinical findings in connection 
with his evaluation of the scars.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
scars on the veteran's back in the region 
of his upper right shoulder and central 
lower back are due to wounds or other 
disease or injury in service.  The 
opinion should be stated in terms of 
probability rather than possibility.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinion is based.  

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his left knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination and all indicated 
diagnostic tests must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the left knee 
disability at issue in light of the whole 
recorded history.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left knee disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The examiner should record all complaints 
and clinical findings pertaining to 
disability of the left knee.  Complete 
range of motion testing should be 
conducted for the left knee and the 
examiner should provide the normal range 
of motion for the knee joint.  Any 
instability attributable to the service 
connected left knee disability should be 
noted.  The severity of any such 
instability should be described as mild, 
moderate or severe.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, and, if there 
is evidence of lateral instability of the 
left knee together with limitation of 
motion, the provisions of VAOPGCPREC 23-
97.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







